          Case 5:19-cv-00796-C Document 113 Filed 08/25/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT FOR THE

                            WESTERN DISTRICT OF OKLAHOMA

LECINDA ZIMMERMAN,                            )
                                              )
                              Plaintiff,      )
                                              )
vs.                                           )   Case No. CIV-19-796-C
                                              )
NEW PRIME, INC. d/b/a PRIME, INC.,            )
                                              )
                              Defendant.      )

                        MEMORANDUM OPINION AND ORDER

       Defendant has filed a Motion seeking to partially exclude the opinions and

testimony of Plaintiff’s expert witness Terry Ponder. Defendant argues that Mr. Ponder

should not be permitted to testify regarding his opinions: (1) regarding the availability,

and/or efficacy of side underride protection; (2) the applicability of certain federal

regulations; and (3) opinions that the trucking lobby has campaigned against side underride

protection and that is why there are no federal regulations requiring installation.

       Pursuant to Fed. R. Evid. 702 and Daubert v. Merrell Dow Pharm., Inc., 509 U.S.

579 (1993), the Court must conduct a two-part inquiry prior to permitting an expert witness

to testify before a jury.

       First, the district court must “determine whether the expert is qualified ‘by
       knowledge, skill, experience, training, or education’ to render an opinion.”
       [United States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009) (en banc)
       (quoting Fed. R. Evid. 702)]. Second, if the expert is sufficiently qualified,
       the district court “must determine whether the expert’s opinion is reliable by
       assessing the underlying reasoning and methodology.” Id.

Schulenberg v. BNSF Ry. Co., 911 F.3d 1276, 1282-83 (10th Cir. 2018). Here, Defendant
          Case 5:19-cv-00796-C Document 113 Filed 08/25/21 Page 2 of 3




does not challenge the qualifications of Mr. Ponder. Rather, the present Motion only

attacks the reliability of the expert’s opinion. As to Mr. Ponder’s opinions regarding the

availability and/or efficacy of side underride protection, each of the arguments raised by

Defendant are items that can be challenged through “[v]igorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof . . . .”

Daubert, 509 U.S. at 596. On this issue, the Court finds the reasoning and methodology

underlying Mr. Ponder’s opinions are sufficient to satisfy the gatekeeping requirements of

Daubert. As to the applicability of the federal regulations, Plaintiff states that Mr. Ponder

will not offer this evidence at trial and so the Motion is moot on this point. In the event

Plaintiff alters this position, she must first approach the Court outside the presence of the

jury for a ruling on the issue. As for the opinions about the effect of lobbying, Plaintiff

argues that in the event Defendant offers testimony that there are no regulations requiring

side underride protection that she should be able to rebut that testimony with Mr. Ponder’s

evidence. The Court agrees and finds Mr. Ponder’s opinion to be sufficiently reliable on

this issue. Finally, Plaintiff argues that Defendant has buried within its argument a claim

any discussion about rear underride is irrelevant to the claims in this case. Plaintiff argues

that as Mr. Ponder’s opinion explains, there are correlations between the two. The Court

finds Mr. Ponder’s opinions on this issue sufficiently reliable and he will be permitted to

testify on the issue.




                                              2
         Case 5:19-cv-00796-C Document 113 Filed 08/25/21 Page 3 of 3




      For the reasons set forth herein, Defendant New Prime, Inc. d/b/a Prime Inc.’s

Daubert Motion to Strike Certain Testimony from Plaintiff’s Expert Terry Ponder (Dkt.

No. 57) is DENIED.

      IT IS SO ORDERED this 25th day of August 2021.




                                         3
